DETAILED ACTION

Status of claims
The amendment filed on Feb. 25, 2021 is acknowledged. Claims 31, 36-39, and 42 have been withdrawn. Claims 19, 29-30, 32-35, 40-41, and 43-46 are under examination in the instant office action. 
Applicants' arguments, filed on Feb. 25, 2021, have been fully considered but they are moot in view of new ground of rejection, which is necessitated by the amendments in claims 19 and 32 (removing the rejected limitations and adding new limitations).  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 29-30, 32-35, and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Blood. 2008 Dec 15; 112(13): 5254–5258 and Document S1) in view of US2009/0069420.
Lu et al. identify phosphorylation of ERK1/2 and STAT-3 as important events during T-cell (allo)activation in GVHD and establish that interference with STAT-3 phosphorylation can inhibit T-cell activation (abstract). Lu et al.  further demonstrate the importance of ERK1/2 and STAT-3 phosphorylation for T-cell alloactivation in vivo and confirm that small molecule inhibitors of STAT-3 phosphorylation can attenuate T-cell activation, proliferation, and GVHD (introduction). They divided CD4 T cells into naïve (CD44 CD62L), effector memory (CD44 CD62L ), and central memory (CD44 CD62L ) and CD8 T cells into naive (CD44 ) and effector/memory (CD44 ) populations and they found that effector CD4 cells demonstrated et al.  further disclose that memory CD4 cells displayed nearly 10-fold increases in ERK 1/2 and STAT-3 (pY705) phosphorylation (Figure 1B). Lu et al.  further analyze that the importance of STAT-3 signaling for alloactivated T cells with the small-molecule inhibitors cucurbitacin I and E and in allogeneic MLRs, treatment resulted in a potent dose-dependent inhibition of proliferation and pretreating donor T cells ex vivo with Cucurbitacin I before adoptive transfer inhibited T-cell proliferation and STAT-3 phosphorylation at up to 24 hours after a 1-hour incubation (Figure S5 and accompanying text.). Lu et al.  further discloses that treatment with the small-molecule STAT3 inhibitors such as cucurbitacin I inhibited T-cell proliferation and STAT-3 phosphorylation (see Figure S5 and accompanying text.) and Figure 2G shows that mice treated with Cucurbitacin-1 showed decreased GVHD. Thus, one of ordinary skill in the art would have recognized that increased phosphorylation of STAT3 is associated with GVHD risk as phosphorylation of STAT-3 is important events during T-cell (allo)activation in the development of GVHD and inhibition of STAT3 phosphorylation with the STAT-3 inhibitor result in decreased GVHD mortality.  
In addition, the assay of STAT-3 phosphorylation in Lu et al. is performed by an immunoassay comprising an antibody specifically binds STAT3 phosphorylated at residue Y705 (see Antibodies and reagents section, para 1 in Document S1 and Fig. 1). 
While the prior art teaches the correlation between phosphorylation of STAT-3 and T-cell (allo)activation in GVHD, immunoassay method of phosphorylation level of STAT-3 and establish that interference with STAT-3 phosphorylation can inhibit T-cell activation, and administering a STAT-3 inhibitor for inhibiting GVHD,  the reference does not specifically teach 
However, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have reasoned that the risk for developing GVHD could be determined based on the phosphorylation GVD phosphorylation level of STAT-3  (pSTAT3) in a biological sample  as Lu et al.  teach the correlation between phosphorylation level of STAT-3 and T-cell (allo)activation in GVHD  and establish that interference with STAT-3 phosphorylation can inhibit T-cell activation. One of ordinary skill in the art would have recognized that the presence of more CD4+ T-cells having pSTAT3 would be associated with higher risk of developing GVHD and would have been motivated to use the phosphorylation level of STAT-3 as a marker for the risk of developing GVHD based on the teachings of Lu et al.   Based on the observation of increased STAT3 phosphorylation level in all GVHD disclosed in Lu et al., the skilled artisan would have reasonably expected that detection of STAT3 phosphorylation in about 50% or more (100%) of the CD+ T-cell would indicated the development of GVHD and those patients with such level of STAT3 phosphorylation would need the treatment with STAT-3 inhibitors for inhibiting STAT3 phosphorylation.
Also, Lu et al. do not specifically teach S3I-201 (elected species) as STAT3 inhibitor. However, S3I-201 is a known STAT3 inhibitor, which is useful for treating proliferative disorders characterized by a proliferation of T-cells including graft rejection as evidenced by US2009/0069420 (abstract and [0085]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to administer S3I-201 as STAT3 inhibitor for et al.  As stated above, Lu et al.  disclose that treatment with the small-molecule STAT3 inhibitors such as cucurbitacin I inhibited T-cell proliferation and STAT-3 phosphorylation and Figure 2G shows that mice treated with Cucurbitacin-1 showed decreased GVHD. Thus, one of ordinary skill in the art would have recognized that increased phosphorylation of STAT3 is associated with GVHD risk as phosphorylation of STAT-3 is important events during T-cell (allo)activation in the development of GVHD and inhibition of STAT3 phosphorylation with the STAT-3 inhibitor result in decreased GVHD mortality.  As such, Lu et al.  establish that interference of  STAT-3 phosphorylation with STAT-3 inhibitor can inhibit T-cell activation associated with GVHD. One of ordinary skill in the art would have motivated to use S31-201 as a STAT3 inhibitor for patient having high risk for developing GVHD on the reasonable expectation of success because US2009/0069420 teaches that S3I-201 is a STAT-3 inhibitor and is useful of for treating graft rejection.
As to Claims 32-35, which recite intended results or outcomes of administrating such a STAT inhibitor, the references in combination teaches administering the same STAT3 inhibitor to the same patient, thus such intended results necessarily occur when the same STAT3 inhibitor  is administered as taught and motivated by the prior art. It should be noted that products of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Blood. 2008 Dec 15; 112(13): 5254–5258 and Document S1) in view of US2009/0069420, and in further view of US 5,204,329.
Lu et al. and US2009/0069420 as applied supra are herein applied for the same teachings in their entirety.  The references do not specifically teach administering rapamycin in combination with S3I-201. However, it was well-known in the art that rapamycin as an   immunosuppressive agent has been used for treating GVHD and could be used in combination with other additional agents effective for GVHD as evidenced by US5,204,329 (column 1, lines 22-29 and claim 17). Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a STAT3 inhibitor such as S3I-201 in combination with  rapamycin for treating GVHD as both agents are known to be In re Kerkhoven, 626 F. 2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) 

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (Blood. 2008 Dec 15; 112(13): 5254–5258 and Document S1) in view of AlphaScreen® SureFire STAT3 (p-Tyr705) Assay Kits Manual from Perkin Elmer (Nov. 2010). 
Lu et al. as applied supra are herein applied for the same teachings in their entirety.  
The reference does not specifically teach pulsing the CD4+ T-cells with IL-6 to stimulate STAT3. 
It was known in the art that IL-6 stimulates STAT3 phosphorylation and in immunoassay for STAT3 phosphorylation, cells are either unstimulated or stimulated with IL-6 prior to assaying for STAT3 phosphorylation as evidenced by Human/Mouse Phospho-STAT3 (Y705) immunoassay catalog (P4, para 1 P14, Para 2, representative data). It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to stimulate cells with IL-6 before assaying level of STAT3 phosphorylation in  the immunoassay taught by Lu et al. for further increasing STAT3 phosphorylation as shown by the Immunoassay Kits Manual. One of ordinary skill in the art would have been capable of applying the known technique for further stimulating STAT3 phosphorylation by treating cells with IL-6 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611